




EXHIBIT 10.8

 

EXECUTION

 

NONCOMPETITION AGREEMENT

This Noncompetition Agreement (this “Agreement”) among Nature Vision, Inc., a
Minnesota corporation (the “Buyer”), Cass Creek International, LLC, a New York
limited liability company(“Cass Creek”) and Gary R. Lynn (“Lynn”), John T.
Bergstue (“Bergstue”), Todd E. Hallquist (“Hallquist”) and James G. Streib
(“Streib”) (where Lynn, Bergstue, Hallquist and Streib are individuals, each of
whom may be referred to as a “Principal” or collectively as “Principals”), takes
effect on September 20, 2007 (the “Closing Date”).

RECITALS

A.

Principals are key employees, managers or members of Cass Creek. Cass Creek is
engaged in the business of manufacturing and distributing wild game calling
electronic devices and other related devices (the “Business”).

B.

This Agreement is being executed and delivered in satisfaction of Section 1.8(e)
of that certain Asset Purchase Agreement of even date (the “Purchase Agreement”)
among the Buyer, Cass Creek, Lynn, Bergstue and Streib (the “Sellers”) and in
connection with the Inventions Royalty Agreement described in Section 2.1 of the
Purchase Agreement. Capitalized terms used but not defined in this Agreement
have the meanings ascribed to them in the Purchase Agreement.

C.

The Buyer would not enter into and deliver the Purchase Agreement if the
Principals did not enter into and deliver this Agreement. Additionally, each of
the Principals expects to derive benefits, direct and indirect, from the
Purchase Agreement and the transactions contemplated thereby and therefore each
of the Principals finds it advantageous, desirable and in their best interests
to execute and deliver this Agreement to the Buyer.

AGREEMENT

In consideration of the above recitals and the promises set forth in this
Agreement, the Parties agree as follows.

1.

Confidential Information.

 

1.1

For purposes of this Agreement, “Confidential Information” means any information
that any of the Principals learned or developed during the course of their
engagement with the Business that derives independent economic value from being
not generally known or readily ascertainable by other persons who could obtain
economic value from its disclosure or use, and includes, but is not limited to,
trade secrets, and may relate to such matters as research and development,
manufacturing processes, management systems and techniques or sales and
marketing. For purposes of this Agreement, Confidential Information also
includes any information beneficial to the Buyer related to the Business which
is not generally known and includes, but is not limited to, any methods of
research and testing, customer lists, vendor lists and financial information
related to the Business.

 


--------------------------------------------------------------------------------


 

1.2

Each of the Principals agrees that, following the Closing Date, he will not
directly or indirectly use or disclose any Confidential Information for the
benefit of anyone other than the Buyer. Each of the Principals recognizes that
the Confidential Information constitutes a valuable asset of the Buyer and
hereby agrees to act in such a manner as to prevent its disclosure and use by
any person unless such use is for the benefit of the Buyer. Each of the
Principals’ obligations under this Section 1 are unconditional, will not be
excused by any conduct on the part of the Buyer except prior voluntary
disclosure by the Buyer of the Confidential Information and will survive the
termination of this Agreement. The obligations of the Principals under this
Section 1 are in addition to, and not in derogation of, the obligations of the
Sellers under the Purchase Agreement.

2.

Covenant Not to Compete. For a period of five years from and after the Closing
Date, none of the Principals, their family members nor their affiliates will
engage directly or indirectly (except having less than 1% ownership of the
outstanding stock in any publicly-traded corporation) in the Business worldwide.
If the final judgment of a court of competent jurisdiction declares that any
term or provision of this Section 2 is invalid or unenforceable, the parties
agree that the court making the determination of invalidity or unenforceability
shall have the power to reduce the scope, duration, or area of the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement will be enforceable as so
modified after the expiration of the time within which the judgment may be
appealed.

3.

Products in Development. As of the date of this Agreement, Cass Creek has three
products under development, the Wiggly Rabbit, the Manual Slate Turkey Call and
the Ozone Closet (collectively the “Development Products”) for which an
affiliate of Principals will be completing the remaining development and making
a working prototype. If Buyer does not purchase any one or more of the
Development Products pursuant to the provisions of that certain Inventions
Royalty Agreement of even date, the unpurchased Development Products will not be
subject to Principals’ obligations not to compete with the Business as set forth
in the Purchase Agreement and in this Agreement.

4.

Nonsolicitation; Non-Hire and Noninterference. For a period of five years from
and after the Closing Date, none of the Principals, their family members nor any
of their affiliates will directly or indirectly (a) induce or attempt to induce
any person hired by the Buyer or its affiliates (each, a “Hired Employee”) to
leave the employ of the Buyer and its affiliates, or in any way interfere
adversely with the relationship between any Hired Employee and the Buyer and its
affiliates, (b) induce or attempt to induce any Hired Employee to work for,
render services or provide advice to or supply confidential business information
or trade secrets of the Buyer and its affiliates to any person or entity, (c)
employ, or otherwise pay for services rendered by, any Hired Employee in any
business enterprise with which any of the Principals and their family members or
affiliates may be associated, connected or affiliated, or (d) induce or attempt
to induce any customer, supplier, licensee, licensor or other person or entity
having a business

 

2


--------------------------------------------------------------------------------


relationship with the Principals or their affiliates to cease doing business
with the Buyer and its affiliates, or in any way interfere with the relationship
between any such customer, supplier, licensee, licensor or other such person or
entity and the Buyer and its affiliates. If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Section 3 is
invalid or unenforceable, the parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement will be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.

5.

Remedies. The Principals recognize that if they violate any portion of this
Agreement, jointly or severally, irreparable damage will result to the Buyer
that could not be remedied by monetary damages. As a result, each of the
Principals hereby agrees that in the event of any breach by any of the
Principals, or in the event of apparent danger of such breach, the Buyer will be
entitled to an injunction or injunctions to prevent breaches of the provisions
of this Agreement by the Principals and to enforce specifically this Agreement
by applying to state or federal court in Hennepin County, Minnesota or other
court of general jurisdiction for injunctive relief only, together with recovery
of reasonable attorney fees and other costs incurred in obtaining injunctive
relief. The court will refer proceedings to the arbitrator described in Section
5 to determine whether any injunctive relief issued will be made permanent or be
dissolved. The arbitrator’s findings will be binding and conclusive upon the
parties.

6.

Governing Law; Arbitration. This Agreement will be governed by and construed in
accordance with the domestic laws of the State of Minnesota without giving
effect to any choice or conflict of law provision or rule. Any dispute among the
Parties arising under, out of, or in connection with or in relation to this
Agreement or any ancillary documents will be submitted to binding arbitration
under the authority of the Federal Arbitration Act and will be arbitrated in
accordance with the then current Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”); provided, that the Parties will be entitled
to conduct discovery as set forth in the Minnesota Rules of Civil Procedure and
the arbitrator will have the power to compel discovery. The arbitration will
take place before a single arbitrator in Minneapolis, Minnesota, or at such
other place as is mutually agreed to by the Parties. Arbitration will be
commenced by a Party giving written notice to the other Party stating the
grounds of the dispute, the relief sought and that the dispute is being
arbitrated under this Section 5. If the Parties cannot mutually select an
arbitrator and agree to administration of the arbitration within 30 days after
written notice is given, then the arbitration will be administered by the AAA.
The decision of the arbitrator will be final and binding on all the parties to
the dispute; however, the arbitrator may not under any circumstances assess
punitive or exemplary damages. A judgment may be entered upon the arbitration
award by any state or federal court in Minnesota. The prevailing Party will be
entitled to its costs and expenses of arbitration including, without limitation,
reasonable attorney fees.

 

3


--------------------------------------------------------------------------------


7.

General. Each of the Parties will pay his, her, or its own expenses incurred in
the preparation and negotiation of this Agreement. None of the Principals may
assign this Agreement or delegate his or its obligations under this Agreement,
but the Buyer may assign its rights and obligations under this Agreement without
receiving the Principals’ consent. No amendment to this Agreement or waiver of
the rights or obligations of a Party will be effective unless in a writing
signed by the Parties by and against whom enforcement is sought. If any
provision of this Agreement is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable. Any notices, requests, demands, claims
and other communications under this Agreement must be in writing and delivered
as set forth in the Purchase Agreement. This Agreement contains the entire
agreement and understanding of the parties concerning the subject matter of this
Agreement, except that the parties acknowledge and agree that if any conflict
arises between the provisions of this Agreement and the Purchase Agreement, the
provisions of the Purchase Agreement will control. This Agreement may be signed
by facsimile and in counterparts. This Agreement will be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns.

{REMAINDER OF THIS PAGE IS BLANK. SIGNATURE PAGE FOLLOWS.}

 












4


--------------------------------------------------------------------------------


The parties have executed this Agreement to be effective as of the date first
written above.

BUYER:

NATURE VISION, INC.

 

 

/s/ Michael R. Day

 

Name:   

Michael R. Day

 

Title:   

Chief Financial Officer

   

CASS CREEK:

CASS CREEK INTERNATIONAL, LLC

 

 

/s/ Gary R. Lynn

 

Name:   

Gary R. Lynn

 

Title:   

Managing Member


PRINCIPALS:

LYNN

 



/s/ Gary R. Lynn

 

Gary R. Lynn, individually

 

 

BERGSTUE

 

 

/s/ John T. Bergstue

 

John T. Bergstue, individually

 

 

HALLQUIST

 

 

/s/ Todd E. Hallquist

 

Todd E. Hallquist, individually

 

 

STREIB

 

 

/s/ James G. Streib

 

James G. Streib, individually


[SIGNATURE PAGE TO NONCOMPETITION AGREEMENT]

 

 




5


--------------------------------------------------------------------------------